
	

113 HR 1453 IH: Work-Study for Student Veterans Act
U.S. House of Representatives
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1453
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2013
			Mr. Takano (for
			 himself, Mr. Hunter, and
			 Mr. Flores) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to extend the
		  authority to provide work-study allowance for certain activities by individuals
		  receiving educational assistance by the Secretary of Veterans
		  Affairs.
	
	
		1.Short titleThis Act may be cited as the
			 Work-Study for Student Veterans Act.
		2.Work-study
			 allowanceSection 3485(a)(4)
			 of title 38, United States Code, is amended by striking June 30,
			 2013 each place it appears and inserting June 30, 2018.
		
